Citation Nr: 0708009	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  01-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from April 1980 to October 
1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that awarded service connection and a 10 
percent rating for a fracture left ankle (status post-
fracture of the left distal fibula).

In August 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  The veteran also had 
a hearing at the RO in December 2001.  Transcripts of these 
hearings are associated with the claims file. 
  
This case was previously remanded for further development by 
the Board in April 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The competent medical evidence shows that the residuals of 
the left ankle fracture are manifested by a dorsiflexion from 
0 to 10 degrees with pain at 10 degrees and plantar flexion 
from 0 to 60 degrees with pain from 50 to 60 degrees. 

2.  There is no evidence of instability on manipulation of 
the ankle or any further loss of motion due to pain, 
weakness, fatigue, or incoordination following repetitive 
use.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving full VCAA 
notification for her claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with May and September 2003 
letters, which notified the veteran of what was required to 
substantiate her claim.  These letters notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was also advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment or to provide a 
properly executed release so that VA could request the 
records for her.  She was also asked to submit any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letters also asked the veteran to provide any 
evidence in her possession pertaining to the claim as she was 
asked to send any additional information or evidence to the 
RO.  Thus, the Board finds that VA fully notified the veteran 
of what was required to substantiate her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
establish a disability rating and effective date.  However, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's increased rating claim, no 
effective date will be assigned and there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  There is no indication that the rating issue has 
not been fully developed for appeal.  The veteran testified 
at the Board hearing that she receives treatment for the 
ankle at VA and those medical records have been obtained.  
Accordingly, there is no prejudice to the appellant if the 
Board proceeds to the merits of this appeal.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records and 
reports of VA examinations.  There is no indication that 
there are any other additional records that VA must obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected residuals of a left ankle fracture.  
In support of her claim, the veteran testified at 
the August 2004 hearing that she experiences pain, throbbing, 
and swelling if she stands for too long on her left ankle.  
She reported using a foot tub to soak her feet in every other 
day, and testified to missing a couple of days a few weeks 
prior to the hearing due to pain and swelling in the left 
ankle.  She also reported taking medication and using a cream 
for the left ankle condition.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  In this case, the disability has 
not significantly changed throughout the appeals process and 
a uniform evaluation is warranted.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran is currently rated under Diagnostic Code 5271 for 
the left ankle condition.  Under DC 5271, moderate limitation 
of ankle motion warrants a 10 percent evaluation and marked 
limitation of ankle motion warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, DC 5271 (2006).  20 percent is the 
scheduler maximum rating available for limitation of ankle 
motion.

Under DC 5003, arthritis, degenerative-hypertrophic or 
osteoarthritis ratings are done on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  

Under DC 5270, a 20 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  For ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted. A 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. 
§ 4.71a, DC 5270 (2006).

The Board notes that normal range of motion for the ankle is 
20 degrees for dorsiflexion and 45 degrees for plantar 
flexion. 38 C.F.R. § 4.71, Plate II (2006). 

When evaluation of a disability is based on limitation of 
motion, the Board must also consider any additional 
functional loss the veteran may have sustained.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  
 
August 2000 VA treatment records indicate that a left ankle 
view showed no bone or joint abnormality.  A September 2000 
VA treatment record showed complaints of left ankle pain.  

A June 2001 VA treatment record shows that the veteran 
reported swelling in her left ankle exacerbated by standing.  

At a January 2002 VA examination, the examiner reviewed the 
claims file.  The veteran reported that she has pain on 
walking or standing for long periods of time.  Examination 
showed that there was normal range of motion on her left 
ankle joint and slight tenderness over the lateral malleolus.  
There was no swelling and the left ankle joint was stable.  
The diagnosis was status post fracture of the left ankle, 
mild degenerative joint disease, normal range of motion, and 
minimal loss of function.  A January 2002 x-ray of the left 
ankle showed normal alignment, no fracture or significant 
soft tissue swelling, no significant arthritic changes, a 
very small non-inflammatory enthesophytes at the insertion of 
the Achilles' tendon, and plantar fascia on the left.  The 
impression was no significant abnormality.   

At an April 2005 VA examination, the claims file was 
reviewed.  The veteran reported falling during a  running 
exercise in April 1983, fracturing her distal fibula.   She 
underwent a closed reduction of the fracture.  She has 
continued to have episodes of pain, swelling and a feeling of 
instability in the left ankle since that time, worsening over 
the last couple of years.  The veteran reports pain and 
swelling intermittently and occurring four to five times per 
week, lasting from a couple of hours up to the rest of the 
day depending on her activity level.  These episodes are 
exacerbated by prolonged standing or walking.  At her 
baseline, she reported being able to stand for approximately 
an hour and walking from one-half mile before she starts 
getting pain and swelling in the left ankle; the condition 
improved with rest.  She also reported flare-ups occurring in 
cold damp weather as well as with increased activities.  
During that time, she is limited to walking 100 yards before 
increased pain and standing is limited to 15 minutes.  She 
reports that during flare-ups, she applies an Ace wrap, 
creams and takes oral medications.  She denied locking of the 
ankle but reported instability at times, particularly when 
she is more fatigued or walking on uneven surfaces.  She did 
not use any assistive devices to ambulate.  

Upon examination, the left ankle was grossly unremarkable.  
There was no excessive warmth, erythema, effusion, or 
crepitance.  The was normal alignment of the Achilles' tendon 
with weight bearing and non-weight bearing.  There was no 
evidence of abnormal weight-bearing on her foot.   Motor 
strength and sensation were normal.  Dorsalis pedis and 
posterior tibial pulses were 2+ and equal in both lower 
extremities.  The range of motion of the left ankle in 
dorsiflexion was from 0 to 10 degrees, with pain at 10 
degrees and plantar flexion was from 0 to 60 degrees, with 
pain from 50 to 60 degrees.  Following repetitive use, there 
was no further loss of motion due to pain, weakness, fatigue, 
or incoordination.  There was no instability appreciated on 
manipulation of the ankle.  The April 2005 left ankle x-ray 
showed no significant bony abnormalities.  The diagnosis was 
left fibula fracture, resolved, and recurrent tendonitis of 
the left ankle.

In the present claim, an initial rating in excess of 10 
percent is not warranted for the residuals of the left ankle 
fracture.  Under Diagnostic Code 5271, a higher 20 percent 
rating is not warranted unless there is marked limitation of 
ankle motion.  In the present claim, the  only measurements 
of range of motion are from the April 2005 VA examination; 
the veteran's dorsiflexion was from 0 to 10 degrees with pain 
at 10 degrees and plantar flexion was from 0 to 60 degrees 
with pain from 50 to 60 degrees.  As the normal range of 
motion for plantar flexion is 45 degrees, the veteran's 
plantar flexion of 60 degrees, with pain demonstrated from 50 
to 60 degrees, is above normal. 38 C.F.R. § 4.71, Plate II.  
Though the veteran's dorsiflexion is 10 degrees and normal 
dorsiflexion is 20 degrees, this only represents a moderate 
reduction in limitation of motion.  Thus, as the veteran's 
dorsiflexion is only moderately impaired and there is no 
reduction of range of motion in plantar flexion, the 
veteran's symptoms are best represented by a 10 percent 
rating under Diagnostic Code 5271.  

The Board has also considered alternate ratings under 
Diagnostic Code 5270 for ankylosis of the ankle and 
Diagnostic Code 5003 for arthritis.  However, ratings under 
these codes are not warranted.  There is no medical or lay 
evidence of ankylosis; the veteran had range of motion in the 
most recent April 2005 VA examination.  Additionally, though 
the January 2002 VA examination showed mild degenerative 
joint disease, under Diagnostic Code 5270 ratings for 
arthritis are done on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  In this case, as the veteran has been 
assigned a rating under Diagnostic Code 5271 for limitation 
of motion, a separate rating under 5003 is not warranted.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the left 
ankle joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that the April 2005 VA examiner specifically 
stated that following repetitive use, there was no further 
loss of motion due to pain, weakness, fatigue, or 
incoordination; additionally the examiner noted no 
instability appreciated on manipulation of the ankle.  Thus, 
as there is no medical evidence of functional loss due to the 
left ankle disability,  a higher rating is not warranted.  
The Board also notes that generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Finally, an extra-schedular rating under 38 C.F.R. § 3.321(b) 
(2006) is not warranted.  There is no evidence that the 
residuals of the left ankle fracture are the cause of marked 
interference with employment. Nor are there frequent periods 
of hospitalization, or other factors indicating an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).
 
The Board notes that the veteran's argument that the left 
ankle condition is worse than contemplated by the current 
rating, and that she has reported swelling and pain.  
However, unsupported by medical evidence, her statements 
alone are not a basis for a rating in excess of 10 percent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the residuals of a left ankle 
fracture.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 10 
percent is not warranted. 


ORDER

An initial evaluation in excess of 10 percent for residuals 
of the left ankle fracture is denied.  





____________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


